                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN PADILLA,                                       Case No. 18-cv-03845-SVK
                                   8                    Plaintiff,
                                                                                             ORDER VACATING DATES
                                   9             v.

                                  10     BILL HAMILTON ROOFING, INC., et al.,
                                  11                    Defendants.

                                  12          All civil trials currently scheduled before Magistrate Judge van Keulen through April 17,
Northern District of California
 United States District Court




                                  13   2020, will be continued. This matter is currently set for trial on April 13, 2020, with a pretrial

                                  14   conference scheduled for April 2, 2020. The trial date, pretrial conference, and pretrial filing dates

                                  15   are hereby VACATED. The parties are to provide a JOINT STATUS REPORT no later than

                                  16   March 19, 2020, regarding: (1) recent settlement discussions; (2) counsels’ availability for trial in

                                  17   July 2020; and (3) any other case-specific issues that may impact readiness for trial.

                                  18          SO ORDERED.

                                  19   Dated: March 16, 2020

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
